Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 1 of 15 PagelD #: 358

EXHIBIT A
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 2 of 15 PagelD #: 359

ae

MORTGAGE
1 Mortgage Way Tel 800-449-7467
Mt. Laurel, NJ 08054 Fax 856-917-8300
June 19, 2019

RAYMOND C BRADBURY
HEATHER A BRADBURY
61 LAFAYETTE ST

WEST WARWICK RI 02893

Loan Number: Ei
Property Address: 61 LAFAYETTE ST
WEST WARWICK RI 02893

eo FORM 34-27-3.2

 

NOTICE OF MEDIATION CONFERENCE PURSUANT TO
R.I. GEN, LAWS § 34-27-3.2

 

 

 

This Notice is provided to you to inform you of the protections provided by R.I. Gen. Laws § 34-27-3.2
of The Rhode Island Mortgage Foreclosure and Sale Act.

TO ASSIST YOU IN AVOIDING FORECLOSURE, YOU HAVE THE RIGHT TO
A FREE, IN-PERSON OR TELEPHONE MEDIATION CONFERENCE WITH
AN INDEPENDENT MEDIATION COORDINATOR. THE MORTGAGEE MAY
NOT FORECLOSE UNLESS IT PROVIDES YOU THE OPPORTUNITY TO
PARTICIPATE IN THE MEDIATION CONFERENCE, WHICH MUST BE
SCHEDULED WITHIN SIXTY (60) DAYS OF THE RECEIPT OF A
COMPLETED APPENDIX B, SINGLE POINT OF CONTACT INFORMATION
FOR THE MORTGAGEE, AND PAYMENT INITIATING THE MEDIATION
PROCESS HAS BEEN RECEIVED BY THE MEDIATION COORDINATOR.
YOU WILL BE CONTACTED BY A FORECOSURE MEDIATION
COORDINATOR TO SCHEDULE THAT MEDIATION CONFERENCE,

Name of Mortgagor: RAYMOND C BRADBURY, HEATHER A BRADBURY
a

INSERT ADDRESS OF RESIDENTIAL REAL ESTATE:

61 LAFAYETTE ST

WEST WARWICK RI 02893

Date of Default: September 1, 2012

Date of release of loan from automatic stay in bankruptcy proceeding if applicable: n/a
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 3 of 15 PagelD #: 360

ee ,

MORTGAGE
1 Mortgage Way Tel 800-449-7467
Mt. Laurel, NJ 08054 Fax 856-917-8300

Date of release of loan from protections of the Servicemembers Civil Relief Act, 50 U.S.C. App. §501 et
seq., or R.]. Gen. Laws §34-27-4(d), if applicable: n/a

The mortgagee named below (“Mortgagee”) hereby notifies you that you are in Default on your
mortgage. If you fail to remedy this Default, Mortgagee has the right to foreclose on the real estate
securing the mortgage loan referenced in this Notice.

Mortgagee: Deutsche Bank National Trust Company, as Trustee for GSAMP
Trust 2005-WMC1

Mortgagee Address:

Street: 1761 EAST ST ANDREW PLACE

City, State, Zip Code: SANTA ANA CA 92705

Mortgagee Authorized Representative: LILIANA LAMARCA

Date mailed: June 19, 2019

Contact Information for Mortgagee Authorized Representative:

Telephone: 800-750-2518 Ext. 80421

Email: Liliana.LaMarca@mortgagefamily.com

cc: Mediation Coordinator: Rhode Island Housing
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 4 of 15 PagelD #: 361

ee ,

MORTGAGE
1 Mortgage Way , Tel 800-449-7467
Mt. Laurel, NJ 08054 Fax 856-917-8300

~~ FORMULARIO 34-27-3.2

 

NOTIFICACAO DE CONFERENCIA DE MEDIACAO CONFORME LEIS
R.J. GEN. § 34-27-3.2

 

 

 

Esta Notificacéo destina-se a informar-lhe as protecdes fornecidas pelas leis R.I. Gen. § 34-27-
3.2 de Execugéo Hipotecaria e a Lei de Venda de Valores Imobilidrios de Rhode Island.

PARA AJUDAR-ILE A EVITAR O EMBRAGO (FORECLOSURE) DA SUA
CASA, INFORMAMOS-IHE QUE TEM DIREITO A UMA CONFERENCIA DE
MEDIACAO GRATUITA, SEJA VIA TELEFONICA SEJA PESSOALMENTE
COM UM COORDENADOR INDEPENDENTE DE MEDIACAO. O CREDOR
HIPOTECARIO NAO PODE EMBARGAR ATE DAR-LHE A
OPORTUNIDADE DE PARTICIPAR NESTA CONFERENCIA A QUAL SERA
MARCADA NO PERIODO DE SESSENTA (60) DIAS DESDE OU AO
RECEBERMOS O “APPENDIX B” PREENCHIDO E ASSINALANDO O
PEDIDO DE INFORMACAO DE UM CONTACTO PARA O CREDOR, OU O
PAGO INCIAL REQUERIDO SEJA RECEBIDO PELO MEDIODOR UM
COOREDENADOR IRA CONTRACTAR-LE PARA MARCAR A DATA
DESTA DE MEDIACAO.

Nome do cliente: RAYMOND C BRADBURY, HEATHER A BRADBURY

a

INSERIR ENDERECO DO IMOVEL RESIDENCIAL:

61 LAFAYETTE ST
WEST WARWICK RI 02893
Data de delinquéncia: September 1, 2012

Data em que o empréstimo foi liberado da suspens&o automatica de faléncia, se aplicavel: Not applicable

Data de exoneracdo da hipoteca da proteca conferida pela lei dos Estados Unidos da America e do
Estado de Rhode Island (Servicemembers Civil Relief Act, 50 U.S.C. App. §501 et seq., or R.I. Gen.
Laws §34-27-4(d)), se aplicavel: n/a

O Crédito Imobilidrio denominada abaixo ("Créditos Imobilidrios") por este instrumento notifica
- se que esta inadimplente em sua hipoteca. Se vocé falhar em corrigir tal inadimpléncia, Créditos
Imobilidrios tém o direito de executar o empréstimo de hipoteca consistente dos bens imédveis
relacionados nesta notificacdo.
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 5 of 15 PagelD #: 362

ee ,

MORTGAGE

1 Mortgage Way
Mt. Laurel, NJ 08054

Créditos Imobilidrios:
Endereco de Créditos Imobilidrios:

Rua:
Cidade, Estado, CEP:

Tel 800-449-7467
Fax 856-917-8300

Deutsche Bank National Trust Company, as

Trustee for GSAMP Trust 2005-WMC1

1761 EAST ST ANDREW PLACE
SANTA ANA CA 92705

Representante Autorizado de Créditos Imobiliarios: LILIANA LAMARCA

Data de envio: June 19, 2019

Informacgées de Contato para Representante Autorizado de Créditos Imobiliarios:

Telefone:
E-mail:

cc: Coordenador Da Mediac&o:

800-750-2518 Ext. 80421

Liliana. LaMarca@mortgagefamily.com

Rhode Island Housing
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 6 of 15 PagelD #: 363

| PH .

MORTGAGE
1 Mortgage Way Tel 300-449-7467
Mt. Laurel, NJ 08054 Fax 856-917-8300

e. FORMULARIO 34-27-3.2

 

NOTIFICACION DE REUNION DE MEDIACION SEGUN
EL § 34-27-3.2 DE LAS LEYES GENERALES DE RHODE ISLAND (R. L.)

 

 

 

Esta notificacién se le proporciona para informarle sobre la proteccién que proveen las Leyes Generales
de R. I. en el § 34-27-3.2 de la Mortgage Foreclosure and Sale Act (Ley de Ejecuciones Hipotecarias
y Ventas) del estado de Rhode Island.

PARA AYUDARLO A EVITAR LA EJECUCION HIPOTECARIA, USTED
TIENE DERECHO A UNA REUNION DE MEDIACION GRATUITA CON UN
COORDINADOR DE MEDIACION INDEPENDIENTE. DICHA REUNION SE
PODRA EFECTUAR PERSONALMENTE O POR TELEFONO. = EL
ACREEDOR HIPOTECARIO NO PODRA EJECUTAR LA HIPOTECA SIN
HABERLE PROPORCIONADO LA OPORTUNIDAD DE PARTICIPAR EN
LA REUNION DE MEDIACION, QUE PUEDE LLEVARSE A CABO DENTRO
DE LOS SESENTA (60) DIAS DE RECIBIR EL APENDICE B COMPLETO,
PUNTO DE CONTACTO UNICO DEL ACREEDOR HIPOTECARIO, Y EL
PAGO PARA EL INICIO DEL PROCESO DE MEDIACION. USTED SERA
CONTACTADO POR UN COORDINADOR DE MEDIACION DE
EJECUCIONES  HIPOTECARIAS PARA  PROGRAMMAR- LA
CONFERENCIA DE MEDIACION.

Nombre del cliente: RAYMOND C BRADBURY, HEATHER A BRADBURY
ESCRIBA LA DIRECCION DE LA PROPIEDAD RESIDENCIAL:

61 LAFAYETTE ST
WEST WARWICK RI 02893

Fecha de Defecto: September 1, 2012

Fecha de liberacién de préstamo de la suspensién, automatica en un procedimiento de quiebra, si es
aplicable: Not applicable

Fecha de liberacién de la hipoteca de la proteccidn de la ley general Servicermembers Civil Relief Act, 50
U.S.C. App. §501 et seq., or R.I. Gen. Laws §34-27-4(d), si corresponde: n/a
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 7 of 15 PagelD #: 364

ae

MORTGAGE
1 Mortgage Way Tel 800-449-7467
Mt. Laurel, NJ 08054 Fax 856-917-8300

Por la presente, el acreedor hipotecario nombrado a continuacién (“Acreedor hipotecario”) lo notifica
que usted esta en mora en los pagos de su hipoteca. Si no soluciona esta mora, el Acreedor hipotecario
tiene derecho a ejecutar la hipoteca de la propiedad que garantiza el préstamo hipotecario citado en la
referencia de esta notificacién.

Acreedor hipotecario: Deutsche Bank National Trust Company, as
Trustee for GSAMP Trust 2005-WMC1

Direccién del Acreedor hipotecario:
Calle: 1761 EAST ST ANDREW PLACE
Ciudad, estado y cddigo postal: SANTA ANA CA 92705

Representante autorizado del Acreedor hipotecario: LILIANA LAMARCA

Fecha de envio postal: June 19, 2019
Informacion de contacto del representante autorizado del Acreedor hipotecario:

Teléfono:
800-750-2518 Ext. 80421

Direccién de correo electrénico: Liliana.LaMarca@mortgagefamily.com

ce: Coordinador de Mediaci6n: Rhode Island Housing
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 8 of 15 PagelD #: 365

ee ,

MORTGAGE
1 Mortgage Way Tel 800-449-7467
Mt. Laurel, NJ 08054 Fax 856-917-8300

Important Messages

This is an attempt to collect a debt. ‘Any information obtained will be used for that purpose.

However, to the extent your original obligation has been discharged, or is subject to an automatic stay of
bankruptcy under Title 11 of the United States Code, this notice is for compliance and/or informational
purposes only and/or is notice of the creditor’s intent to enforce a lien against the property and does not
constitute a demand for payment or an attempt to impose personal liability for such obligation.

We may report information about your account to credit bureaus. Late payments, missed payments, or
other defaults on your account may be reflected in your credit report.

HUD Counseling: For additional assistance, the United States Department of Housing and Urban
Development (“HUD”), which is a government agency, sponsors housing counseling agencies throughout
the country that can provide you advice on foreclosure alternatives, budgetary issues, and even assistance
with understanding this notice. There is no fee for this service. If you would like assistance, you can
contact a HUD-approved housing counselor by calling 1-800-569-4287 or you can reach the HOPE
Hotline number at 1-888-995-HOPE. You may also visit the HUD website at

http://www. hud.gov/offices/hsg/sfh/hec/hcs.cfm

HUD Consejeria: Para obtener ayuda adicional, el Departamento de Vivienda y Desarrollo Urbano
("HUD") de Estados Unidos, que es una agencia del gobierno, patrocina agencias de asesoria de vivienda
en todo el pais que le puede proporcionar asesoramiento sobre las alternativas de ejecucidn hipotecaria,
las cuestiones presupuestarias, e incluso la asistencia con la comprensi6n de este aviso. No hay que pagar
por este servicio. Si desea ayuda, puede ponerse en contacto con un asesor de vivienda aprobado por

HUD Ilamando al 1-800-569-4287 o puede llegar a la Linea Directa de HOPE al 1-888-995-HOPE.
También puede visitar el sitio web de HUD en _http://www.hud.gov/offices/hsg/sfh/hcc/hes.cfm.

Attention Servicemembers and Dependents: Servicemember on "active duty" or "active service", or a
spouse or dependent of such a servicemember may be entitled to certain legal protections and debt relief
pursuant to the Servicemembers Civil Relief Act (50 U.S.C. 3901) (SCRA). If you are entitled to or have
questions as to whether you are entitled to legal protections under the SCRA, please go to
www.militaryonesource.com/scra or call 1-800-342-9647 to find out more information. You can also
contact us at (877) 387-9031, extension 80421 if you have any questions about your rights under SCRA.

Requests for Information and Notices of Error, including Qualified Written Requests: If you wish
to request information or assert an error relating to the servicing of your mortgage loan, including any
Qualified Written Requests, you must use the address below and include your name, your mortgage loan
account number, property address and a statement of either the information you are requesting or the error
you believe has occurred:

PHH Mortgage Services

Post Office Box 66002

Lawrenceville NJ 08648
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 9 of 15 PagelD #: 366

ee.

MORTGAGE
1 Mortgage Way Tel 800-449-7467
Mt. Laurel, NJ 08054 Fax 856-917-8300
June 19, 2019

RAYMOND C BRADBURY
HEATHER A BRADBURY
C/O JOHN B. ENNIS

1200 RESERVOIR AVE
CRANSTON RI 02920

Loan Number: P|

Property Address: 61 LAFAYETTE ST
WEST WARWICK RI 02893

=. FORM 34-27-3.2

 

NOTICE OF MEDIATION CONFERENCE PURSUANT TO
R.L. GEN. LAWS § 34-27-3.2

——

 

 

This Notice is provided to you to inform you of the protections provided by R.I. Gen. Laws § 34-27-3.2
of The Rhode Island Mortgage Foreclosure and Sale Act.

TO ASSIST YOU IN AVOIDING FORECLOSURE, YOU HAVE THE RIGHT TO
A FREE, IN-PERSON OR TELEPHONE MEDIATION CONFERENCE WITH
AN INDEPENDENT MEDIATION COORDINATOR. THE MORTGAGEE MAY
NOT FORECLOSE UNLESS IT PROVIDES YOU THE OPPORTUNITY TO
PARTICIPATE IN THE MEDIATION CONFERENCE, WHICH MUST BE
SCHEDULED WITHIN SIXTY (60) DAYS OF THE RECEIPT OF A
COMPLETED APPENDIX B, SINGLE POINT OF CONTACT INFORMATION
FOR THE MORTGAGEE, AND PAYMENT INITIATING THE MEDIATION
PROCESS HAS BEEN RECEIVED BY THE MEDIATION COORDINATOR.
YOU WILL BE CONTACTED BY A FORECOSURE MEDIATION
COORDINATOR TO SCHEDULE THAT MEDIATION CONFERENCE.

Name of Mortgagor: RAYMOND 'C BRADBURY, HEATHER A BRADBURY

INSERT ADDRESS OF RESIDENTIAL REAL ESTATE:
61 LAFAYETTE ST
WEST WARWICK RI 02893

Date of Default: September 1, 2012
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 10 of 15 PagelD #: 367

ae :

MORTGAGE
1 Mortgage Way Tel 800-449-7467
Mt. Laurel, NJ 08054 ; Fax 856-917-8300

Date of release of loan from automatic stay in bankruptcy proceeding if applicable: n/a

Date of release of loan from protections of the Servicemembers Civil Relief Act, 50 U.S.C. App. §501 et
seq., or R.I. Gen. Laws §34-27-4(d), if applicable: n/a

The mortgagee named below (“Mortgagee”) hereby notifies you that you are in Default on your
mortgage. If you fail to remedy this Default, Mortgagee has the right to foreclose on the real estate
securing the mortgage loan referenced in this Notice.

Mortgagee: Deutsche Bank National Trust Company, as Trustee for GSAMP
Trust 2005-WMC1

Mortgagee Address:

Street: 1761 EAST ST ANDREW PLACE

City, State, Zip Code: SANTA ANA CA 92705

Mortgagee Authorized Representative: © LILIANA LAMARCA

Date mailed: June 19, 2019

Contact Information for Mortgagee Authorized Representative:

Telephone: 800-750-2518 Ext. 80421

Email: Liliana.LaMarca@mortgagefamily.com

cc: Mediation Coordinator: Rhode Island Housing
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 11 of 15 PagelD #: 368

ee

MORTGAGE
1 Mortgage Way Tel 800-449-7467
Mt. Laurel, NJ 08054 Fax 856-917-8300

“=. ~=FORMULARIO 34-27-3.2

 

NOTIFICACAO DE CONFERENCIA DE MEDIACAO CONFORME LEIS
R.L GEN. § 34-27-3.2

 

 

 

Esta Notificacdo destina-se a informar-lhe as protecdes fornecidas pelas leis R.1. Gen. § 34-27-
3.2 de Execucao Hipotecaria e a Lei de Venda de Valores Imobilidrios de Rhode Island.

PARA AJUDAR-ILE A EVITAR O EMBRAGO (FORECLOSURE) DA SUA
CASA, INFORMAMOS-IHE QUE TEM DIREITO A UMA CONFERENCIA DE
MEDIACAO GRATUITA, SEJA VIA TELEFONICA SEJA PESSOALMENTE
COM UM COORDENADOR INDEPENDENTE DE MEDIACAO. O CREDOR
HIPOTECARIO NAQ PODE EMBARGAR ATE DAR-LHE A
OPORTUNIDADE DE PARTICIPAR NESTA CONFERENCIA A QUAL SERA
MARCADA NO PERIODO DE SESSENTA (60) DIAS DESDE OU AO
RECEBERMOS O “APPENDIX B” PREENCHIDO E ASSINALANDO O
PEDIDO DE INFORMACAO DE UM CONTACTO PARA O CREDOR, OU O
PAGO INCIAL REQUERIDO SEJA RECEBIDO PELO MEDIODOR UM
COOREDENADOR IRA CONTRACTAR-LE PARA MARCAR A DATA
DESTA DE MEDIACAO.

Nome do cliente: RAYMOND C BRADBURY, HEATHER A BRADBURY

INSERIR ENDEREGCO DO IMOVEL RESIDENCIAL:

61 LAFAYETTE ST
WEST WARWICK RI 02893
Data de delinquéncia: September 1, 2012

Data em que o empréstimo foi liberado da suspens&o automatica de faléncia, se aplicavel: Not applicable

Data de exoneracdo da hipoteca da protecd conferida pela lei dos Estados Unidos da America e do
Estado de Rhode Island (Servicemembers Civil Relief Act, 50 U.S.C. App. §501 et seq., or R.I. Gen.
Laws §34-27-4(d)), se aplicavel: n/a

O Crédito Imobilidrio denominada abaixo ("Créditos Imobiliarios") por este instrumento notifica
- se que esta inadimplente em sua hipoteca. Se vocé falhar em corrigir tal inadimpléncia, Créditos
Imobilidrios tém o direito de executar o empréstimo de hipoteca consistente dos bens imédveis
relacionados nesta notificacao.
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 12 of 15 PagelD #: 369

| PH ,

MORTGAGE

1 Mortgage Way
Mt. Laurel, NJ 08054

Créditos Imobiliarios:

Endereco de Créditos Imobilidrios:
Rua:
Cidade, Estado, CEP:

Tel 800-449-7467
Fax 856-917-8300

Deutsche Bank National Trust Company, as
Trustee for GSAMP Trust 2005-WMC]1

1761 EAST ST ANDREW PLACE
SANTA ANA CA 92705

Representante Autorizado de Créditos Imobilidrios: LILIANA LAMARCA

Data de envio: June 19, 2019

Informacdes de Contato para Representante Autorizado de Créditos Imobilidrios:

Telefone:
E-mail:

cc: Coordenador Da Mediag4o:

800-750-2518 Ext. 80421

Liliana. LaMarca@mortgagefamily.com

Rhode Island Housing
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 13 of 15 PagelD #: 370

ae ,

MORTGAGE
1 Mortgage Way Tel 800-449-7467
Mt. Laurel, NJ 08054 Fax 856-917-8300

“& ~ FORMULARIO 34-27-3.2

 

NOTIFICACION DE REUNION DE MEDIACION SEGUN
EL § 34-27-3.2 DE LAS LEYES GENERALES DE RHODE ISLAND (R. L)

 

 

 

Esta notificacién se le proporciona para informarle sobre la proteccién que proveen las Leyes Generales
de R. I, en el § 34-27-3.2 de la Mortgage Foreclosure and Sale Act (Ley de Ejecuciones Hipotecarias
y Ventas) del estado de Rhode Island.

PARA AYUDARLO A EVITAR LA EJECUCION HIPOTECARIA, USTED
TIENE DERECHO A UNA REUNION DE MEDIACION GRATUITA CON UN
COORDINADOR DE MEDIACION INDEPENDIENTE. DICHA REUNION SE
PODRA EFECTUAR PERSONALMENTE O POR TELEFONO. — EL
ACREEDOR HIPOTECARIO NO PODRA EJECUTAR LA HIPOTECA SIN
HABERLE PROPORCIONADO LA OPORTUNIDAD DE PARTICIPAR EN
LA REUNION DE MEDIACION, QUE PUEDE LLEVARSE A CABO DENTRO
DE LOS SESENTA (60) DIAS DE RECIBIR EL APENDICE B COMPLETO,
PUNTO DE CONTACTO UNICO DEL ACREEDOR HIPOTECARIO, Y EL
PAGO PARA EL INICIO DEL PROCESO DE MEDIACION. USTED SERA
CONTACTADO POR UN COORDINADOR DE MEDIACION DE
EJECUCIONES HIPOTECARIAS PARA PROGRAMMAR LA
CONFERENCIA DE MEDIACION.

Nombre del cliente: RAYMOND C BRADBURY, HEATHER A BRADBURY
ESCRIBA LA DIRECCION DE LA PROPIEDAD RESIDENCIAL:

61 LAFAYETTE ST
WEST WARWICK RI 02893

Fecha de Defecto: September 1, 2012

Fecha de liberacién de préstamo de la suspensién, automatica en un procedimiento de quiebra, si es
aplicable: Not applicable

Fecha de liberacién de la hipoteca de la proteccién de la ley general Servicermembers Civil Relief Act, 50
U.S.C. App. §501 et seq., or R.1. Gen. Laws §34-27-4(d), si corresponde: n/a
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 14 of 15 PagelD #: 371

ee ,

MORTGAGE
1 Mortgage Way . Tel 800-449-7467
Mt. Laurel, NJ 08054 Fax 856-917-8300

Por la presente, el acreedor hipotecario nombrado a continuacién (“Acreedor hipotecario”) lo notifica
que usted esta en mora en los pagos de su hipoteca. Si no soluciona esta mora, el Acreedor hipotecario
tiene derecho a ejecutar la hipoteca de la propiedad que garantiza el préstamo hipotecario citado en la
referencia de esta notificacién.

Acreedor hipotecario: Deutsche Bank National Trust Company, as
Trustee for GSAMP Trust 2005-WMC1

Direccién del Acreedor hipotecario:
Calle: 1761 EAST ST ANDREW PLACE
Ciudad, estado y cddigo postal: SANTA ANA CA 92705

Representante autorizado del Acreedor hipotecario: LILIANA LAMARCA

Fecha de envio postal: June 19, 2019
Informacion de contacto del representante autorizado del Acreedor hipotecario:

Teléfono:
800-750-2518 Ext. 80421

Direccién de correo electrénico: Liliana. LaMarca@mortgagefamily.com

cc: Coordinador de Mediacién: Rhode Island Housing
Case 1:18-cv-00690-WES-PAS Document 15-2 Filed 06/27/19 Page 15 of 15 PagelID #: 372

ae ,

MORTGAGE
1 Mortgage Way Tel 800-449-7467
Mt. Laurel, NJ 08054 Fax 856-917-8300

Important Messages

This is an attempt to collect a debt. Any information obtained will be used for that purpose.

However, to the extent your original obligation has been discharged, or is subject to an automatic stay of
bankruptcy under Title 11 of the United States Code, this notice is for compliance and/or informational
purposes only and/or is notice of the creditor’s intent to enforce a lien against the property and does not
constitute a demand for payment or an attempt to impose personal liability for such obligation.

We may report information about your account to credit bureaus. Late payments, missed payments, or
other defaults on your account may be reflected in your credit report.

HUD Counseling: For additional assistance, the United States Department of Housing and Urban
Development (“HUD”), which is a government agency, sponsors housing counseling agencies throughout
the country that can provide you advice on foreclosure alternatives, budgetary issues, and even assistance
with understanding this notice. There is no fee for this service. If you would like assistance, you can
contact a HUD-approved housing counselor by calling 1-800-569-4287 or you can reach the HOPE
Hotline number at 1-888-995-HOPE. You may also visit the HUD website at
http://www.hud.gov/offices/hsg/sfh/hec/hes.cfm

HUD Consejeria: Para obtener ayuda adicional, el Departamento de Vivienda y Desarrollo Urbano
("HUD") de Estados Unidos, que es una agencia del gobierno, patrocina agencias de asesoria de vivienda
en todo el pais que le puede proporcionar asesoramiento sobre las alternativas de ejecucion hipotecaria,
las cuestiones presupuestarias, e incluso la asistencia con la comprensién de este aviso. No hay que pagar
por este servicio. Si desea ayuda, puede ponerse en contacto con un asesor de vivienda aprobado por

HUD llamando al 1-800-569-4287 o puede llegar a la Linea Directa de HOPE al 1-888-995-HOPE.
También puede visitar el sitio web de HUD en_http://www.hud.gov/offices/hsg/sfh/hce/hcs.cfm.

Attention Servicemembers and Dependents: Servicemember on "active duty" or "active service", or a
spouse or dependent of such a servicemember may be entitled to certain legal protections and debt relief
pursuant to the Servicemembers Civil Relief Act (50 U.S.C. 3901) (SCRA). If you are entitled to or have
questions as to whether you are entitled to legal protections under the SCRA, please go to

www. militaryonesource.com/scra or call 1-800-342-9647 to find out more information. You can also
contact us at (877) 387-9031, extension 80421 if you have any questions about your rights under SCRA.

Requests for Information and Notices of Error, including Qualified Written Requests: If you wish
to request information or assert an error relating to the servicing of your mortgage loan, including any
Qualified Written Requests, you must use the address below and include your name, your mortgage loan
account number, property address and a statement of either the information you are requesting or the error
you believe has occurred:

PHH Mortgage Services

Post Office Box 66002

Lawrenceville NJ 08648
